United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 9, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-10946
                        Conference Calendar


RONNIE ANDERSON,

                                    Plaintiff-Appellant,

versus

GREG ABBOTT, Attorney General of Texas,
Child Support Division,

                                    Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:03-CV-892-A
                        --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronnie Anderson has appealed the district court’s order

dismissing his complaint against Greg Abbott, Attorney General of

Texas, Child Support Division (the “Attorney General”), asserting

that too much of his income had been withheld for child support

payments.   The district court determined that it did not have

jurisdiction over the action, as the Attorney General is immune

from suit in federal court under the Eleventh Amendment.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-10946
                                - 2 -

     “[A]n unconsenting State is immune from suits brought in

federal courts by her own citizens . . . .”     See Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (internal

quotation marks omitted).   “The Eleventh Amendment bars a suit

against state officials when the state is the real, substantial

party in interest.”   Id. at 101 (internal quotation marks

omitted).   “Thus, the general rule is that relief sought

nominally against an officer is in fact against the sovereign if

the decree would operate against the latter.”     Id. (internal

quotation marks and brackets omitted).     “And, as when the State

itself is named as the defendant, a suit against state officials

that is in fact a suit against a State is barred regardless of

whether it seeks damages or injunctive relief.”     Id. at 101–02.

     An exception is provided for suits against state officials

alleging violations of federal law, in which case “the federal

court may award an injunction that governs the official’s future

conduct, but not one that awards retroactive monetary relief.”

Id. at 102–03 (discussing Ex parte Young, 209 U.S. 123, 160

(1908), and Edelman v. Jordan, 415 U.S. 651, 666–67 (1974)).

Anderson contends that his complaint falls within the Ex parte

Young exception.

     Anderson contends for the first time on appeal that his

action is grounded on a violation of the Personal Responsibility

and Work Opportunity Reconciliation Act of 1996, which amended

Title IV-D of the Social Security Act.     Anderson does not state
                            No. 03-10946
                                - 3 -

specifically which provision of the Social Security Act was

violated by the Attorney General or why he believes that he has a

private right of action under the Social Security Act.     See

Blessing v. Freestone, 520 U.S. 329, 340–48 (1997).

     Anderson contends that his right to due process was violated

and that he is seeking prospective injunctive relief only.

Anderson contends also that the Attorney General violated his

rights under the Eighth Amendment prohibition against excessive

fines.   Although Anderson contends that he is suing the Attorney

General in his individual capacity, he does not contend that the

Attorney General was personally involved in a constitutional

violation.    Anderson contends only that he asked a child support

officer (not a defendant) to reduce the amount of his child

support payment, but that his request was refused notwithstanding

the fact that the case officer had the discretion under state law

to extend the payment terms on hardship grounds.   Anderson has

not alleged facts showing that the case officer’s refusal was

pursuant to an unconstitutional state policy implemented by the

Attorney General.    See Thompkins v. Belt, 828 F.2d 298, 303 (5th

Cir. 1987).

     Because the appeal is without arguable merit, it is

dismissed as frivolous.    See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.